EXHIBIT 3.1 RESTATED CERTIFICATE OF INCORPORATION OF IMPERIAL INDUSTRIES, INC. FIRST:The name of the Corporation is Imperial Industries, Inc (the "Corporation"). SECOND:The address of its registered office in the State of Delaware is 2711 Centerville Road, Suite 400, New Castle County, Wilmington, DE 19808-1645 in the City of Wilmington. The name of its registered agent is Corporation Service Company. THIRD:The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH:The amount of the total stock of this Corporation is authorized to issue is 1,000 shares (number of authorized shares) with a par value of $0.01 per share. FIFTH:The Board of Directors shall have the power to adopt, amend or repeal the bylaws.
